HOLMAN, J.,
concurring.
A request was made of the district attorney by petitioner’s counsel in his trial of conviction that the prosecuting witness be given a mental examination. *494The undoubted purpose of this request, in which the district attorney acquiesced, was to determine whether her mental condition was such that she could reliably recount what had occurred.
The district attorney made pencilled notes of an oral report by the examining doetor. Some days later when the district attorney and petitioner’s attorney met in a corridor of the courthouse the district attorney was asked concerning the contents of the report and replied that the prosecuting witness was being treated at the State Hospital and according to the doctor she was “all right,” although suffering from some sort of an emotional reaction precipitated by the events involving the defendant, and it was the doctor’s opinion that she would be a competent witness and that she was telling the truth. Petitioner now complains that he was not told, as reported by the doctor to the district attorney, that the witness suffered from a “mild, undifferentiated, schizophrenic reaction.” There is no contention that the district attorney was capable of recalling, when met in the hall, the terms of a technical diagnosis or that he did other than his best to truthfully recount his present memory of what he had been told by the doctor.
The purpose of the examination was to determine the prosecuting witness’s reliability concerning that which she claimed had occurred. The district attorney reported that the doetor said she was “all right,” which was correct, considering the purpose for which she was examined. The examining doctor did believe she was capable of telling the truth and that she was telling it. The district attorney also disclosed that she was suffering from a mental condition. Had this not been disclosed petitioner might have a legitimate ground to complain that a full disclosure was not made to him. *495However, it cannot be legitimately contended that the district attorney was guilty of suppressing evidence because he did not recount the technical terms of a mental diagnosis while passing his adversary in the corridor where he had no access to his notes. Petitioner’s counsel necessarily knew the conditions under which the information was being recounted to him and that he was not getting a purported technical recapitulation of the diagnosis.
It was not shown that other than a truthful disclosure was made by the district attorney to petitioner’s counsel.
O’Connell, J. concurs in this opinion.